Citation Nr: 1038998	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-02 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 
1965 and from September 1973 to July 1993.  He died on July [redacted], 
2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appellant was scheduled for a videoconference hearing in 
front of a Veterans Law Judge in November 2007; however, she did 
not report to the hearing and has not provided good cause for not 
attending.  As such, her request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.704(e) (2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, this case must be remanded to comply with 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  During the pendency of this 
appeal, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective date 
of an award.  In the present appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish an effective date if service connection for the cause 
of the Veteran's death is granted.  In addition, in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), the Court determined that, 
when adjudicating a claim for service connection for the cause of 
a Veteran's death, VA must perform a different analysis depending 
upon whether a Veteran was service-connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a claim for service 
connection for the cause of a Veteran's death must include: (1) a 
statement of the conditions, if any, for which a Veteran was 
service-connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. The appellant has 
not received this notification.

The Veteran was service-connected for hypertension and hallux 
valgus of both feet.  The Veteran died on July [redacted], 2005; the cause 
of death stated on his death certificate is blunt force head 
trauma.  He died at the Vanderbilt University Medical Center. 

Records from Vanderbilt University Medical Center reflect that 
the Veteran was to undergo an autopsy on July [redacted], 2005; however, 
the report from this autopsy is not in the claims file.  On 
remand, the AOJ should attempt to obtain a copy of this report.

The Veteran fell in his front yard in June [redacted], 2005, and suffered 
an injury to his head.  The appellant contends that the 
medication the Veteran was taking to control his service-
connected hypertension caused his bones to become brittle and led 
to his loss of mobility and his fall.  She also contends that the 
doctors treating the Veteran were unable to control his blood 
pressure, and were forced to do surgery, which contributed to his 
death.  In addition, she contends that his body was weakened as a 
result of cancer and cancer treatment, which led to his fall.  
The Veteran was diagnosed with and treated for Hodgkin's disease 
in 1996.  Records reflect that the Veteran's hypertension was 
being treated continuously with medication.

Private medical records reflect that the Veteran was admitted to 
the Vanderbilt University Medical Center on June [redacted], 2005, with a 
principal diagnosis of subdural hematoma with multiple infarcts.  
The secondary diagnoses were heparin induced thrombocytopenia, 
renal failure, respiratory failure, stroke, alcoholic cirrhosis 
and ileus.  The records reflect that the Veteran's subdural 
hematoma was partially relieved by a Burr hole evacuation but was 
later complicated by multiple infarcts due to his hypercoaguable 
state.  His neurological status decreased rapidly, and a computed 
tomography (CT) scan of his head revealed a right frontal 
infarct.  He later developed multiple ischemic strokes possibly 
from hypercoaguable state from his diagnoses of heparin induced 
thrombocytopenia.  An electroencephalogram (EEG) was obtained 
which showed independent right frontotemporal dysfunction in the 
setting of moderate to severe generalized nonspecific cerebral 
dysfunction.  His mental status was considered to be consistent 
with strokes.  In addition, the Veteran had alcoholic cirrhosis 
and renal failure while in the hospital and was placed on 
dialysis. His renal failure was due to interstitial nephritis 
when he was placed on levaquin and phenytoin.  He also developed 
ileus as well as a gastrointestinal bleed, but his stable 
hydrochlorothiazide (HCT).  Ileus was eventually resolved with 
the Veteran having diarrhea.  Toward the end of his hospital 
stay, the Veteran went into respiratory failure and became 
hypotensive, requiring intubation.  No organisms were found on 
blood culture, but the Veteran was believed to be septic and 
started on levophed and vasopression which brought his blood 
pressure into the normal range.  Care was withdrawn from the 
Veteran, and he died an hour later.

On remand, if an autopsy was conducted, after the autopsy report 
is associated with the claims file, arrangements should be made 
to send the Veteran's claims file to a VA examiner, in order to 
provide an opinion as to whether the Veteran's service-connected 
hypertension, or the medications he was taking to treat this 
disorder, had any etiological relation to his fall or his death.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file and 
ensure that all notice obligations have 
been satisfied in accordance with 38 
U.S.C.A. § 5103(a) and 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159 (2010).  In particular, VA must send 
the appellant a corrective notice, that: 
(1) explains the information or evidence 
needed to establish an effective date, if 
service connection is granted on appeal, as 
outlined by the Court in Dingess, supra and 
(2) informs the appellant of the 
information or evidence needed to establish 
a claim for service connection for the 
cause of the Veteran's death, as outlined 
by the Court in Hupp, supra.

2.  The AOJ should, after obtaining 
necessary authorization, obtain the July [redacted], 
2005 autopsy report and all treatment 
records related to the Veteran's terminal 
hospitalization from the Vanderbilt 
University Medical Center.  If records are 
unavailable, please have the provider so 
indicate.

3.  The AOJ should make arrangements for a 
VA cardiology specialist to provide an 
opinion as to whether the Veteran's 
service-connected hypertension, or the 
medication taken to treat his disorder, 
contributed to his fall or to his death. 
The claims file, this remand and any 
additional treatment records must be made 
available to the specialist for review of 
the pertinent evidence in connection with 
rendering the requested opinion, and the 
report should so indicate.

The cardiology specialist should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's 
hypertension or the medication taken to 
treat his hypertension caused his bones to 
be brittle or a lack of mobility which led 
to his fall, and whether his service-
connected hypertension or the medication 
made his treatment for his head injury more 
difficult and, as a result, hastened his 
death.

The specialist should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the specialist 
should state the reason why.

4.  After completion of the above, the AOJ 
should readjudicate the appellant's claim.  
If any determination remains unfavorable to 
the appellant, she and her representative 
should be provided with a supplemental 
statement of the case.  The appellant 
should be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


